Citation Nr: 0922414	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for colon polyps. 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for posttraumatic 
stress disorder.

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for an asbestos-related 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and August 2007 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Newington, Connecticut. 

In March 2009, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is in the claims file.  

The issues of entitlement to service connection for hepatitis 
C, posttraumatic stress disorder, bilateral hearing loss, and 
asbestos disease are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings of colon polyps in service or for many years 
thereafter.  

3.  There is no competent evidence that serves to link the 
Veteran's colon polyps to Agent Orange exposure or other 
event or incident of his period of active service.  


CONCLUSION OF LAW

The Veteran's colon polyps are not due to disease or injury 
that was incurred in or aggravated by service; nor may they 
be presumed to be due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e), 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  In September 2006 and January 
2007, prior to the rating decisions on appeal, the RO sent 
the Veteran a letter informing him the evidence necessary to 
establish a claim for service connection.  Neither of the 
letters, however, specifically addressed the issue of 
entitlement to service connection for colon polyps.  However, 
the Board finds that the criteria needed to establish service 
connection for the specific issues listed in those letters is 
the same as that for the colon polyps.  In addition, the 
Veteran's testimony at the March 2009 hearing indicated he 
has actual knowledge of the type of evidence necessary to 
substantiate the claim.  For exaple, he testified at the 
March 2009 hearing that he currently had colon polyps and 
believed they were the result of Agent Orange exposure while 
he was in Vietnam.  This shows he knows that he must submit 
evidence of a current disability and of a nexus between a 
post service disability and service.  Therefore, the Board 
finds that any notice errors are not prejudicial, inasmuch as 
they did not affect the "essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d at 889.
 
The September 2006 and January 2007 letters also satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The letters informed the Veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (Veteran status, existence of a 
disability, connection between the Veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  In this appeal, the first 
Dingess element (Veteran status) is not at issue, and as 
noted above the September 2006 letter advised the Veteran of 
the second and third Dingess elements (existence of a 
disability and connection between the Veteran's service and 
that disability).  In regard to fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability), it does not appear that the RO advised 
the Veteran of these elements, but the Board finds that the 
omission is harmless, as the decision below denies service 
connection for the claimed disability, so no degree of 
disability or effective date will be assigned.  There is 
accordingly no possibility of prejudice to the Veteran under 
the notice requirements of Dingess.  

There is no indication whatsoever that any additional action 
is needed to comply with the duty to assist the Veteran in 
connection with the claim being adjudicated.  The Veteran's 
service medical records and post-service VA medical records 
have been associated with the claims file.  Neither the 
Veteran nor his representative have identified, and the file 
does not otherwise indicate, that there are any other VA or 
non-VA medical providers having existing records that should 
be obtained before the claim are adjudicated.  VA also 
provided the Veteran a hearing before a Decision Review 
Officer and the Board.  VA did not provide the Veteran with 
an examination, and the Board agrees with this determination, 
which is explained below.

In disability compensation claims, the Secretary must provide 
a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements 
and how the Board must apply the facts of the case to the law 
regarding when an examination was necessary.  There is no 
issue as to the Veteran having a current disability.  In a 
September 2005 letter, a private physician indicated the 
Veteran had colon polyps.  Thus, element (1)-competent 
evidence of a current disability-has been met.  However, 
where the Board finds that the evidence is lacking is in 
element (3)-that the current disability may be related to 
service.  

The Veteran claims that he has developed colon polyps from 
Agent Orange exposure.  Even accepting that the Veteran was 
exposed to Agent Orange while in service, the Secretary of VA 
has determined that there is no presumptive positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 
(1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  
Colon polyps are not one of the conditions that have been 
found to have a positive association with exposure to 
herbicides.  Thus, element (3) cannot be met.  

Because at least one element has not been met in this case, 
an examination was not necessary to make a decision on the 
claim for service connection for colon polyps.  See McLendon, 
20 Vet. App. at 81.  

Accordingly, the VCAA provisions have been considered and 
met.  The Veteran was notified and aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was afforded a meaningful opportunity to 
participate in the adjudication of the claim. Hence, the 
Board finds that the case is ready for adjudication.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran testified that his current diagnosis of colon 
polyps is due to his military service, specifically due to 
Agent Orange exposure while serving in the Republic of 
Vietnam.  

The Board notes that a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The presumptions for diseases related to Agent Orange 
exposure is codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, is based on an analysis of scientific 
evidence.  However, the presumption only exists for those 
diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e) and colon 
polyps is not one of those diseases.  

The Agent Orange Act of 1991 directed the Secretary of the 
Department of Veterans Affairs to seek to enter into an 
agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in the 
Republic of Vietnam and each disease suspected to be 
associated with such exposure.  The Secretary determined, 
based on sound medical and scientific evidence, that a 
positive association (i.e., where the credible evidence for 
the association was equal to or outweighed the credible 
evidence against the association) existed between exposure to 
an herbicide agent and the disorders listed in the statute. 
 See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  

As noted above, the Secretary of Veterans Affairs has 
determined that there is no presumptive positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.   See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 
Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for colon polyps.  As already 
addressed above, the Board finds no basis to grant service 
connection for colon polyps due to Agent Orange exposure.  It 
is unclear to the undersigned whether the Veteran was "in 
country" in Vietnam and presumed to have been exposed to 
Agent Orange.  Nevertheless, for argument's sake only, the 
Board will presume the Veteran was exposed to Agent Orange.  
The Secretary of VA has specifically determined there is no 
presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  Colon polyps have not been found to 
be associated with Agent Orange exposure.  Thus, service 
connection on a presumptive basis cannot be granted.  

Considering direct service connection, the Veteran has not 
claimed he developed colon polyps in service.  Regardless, a 
careful review of the service treatment records do not show 
any treatment for or a diagnosis of colon polyps.  In 
addition, the first time colon polyps are documented is in 
2005.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that weighs against a claim of service 
connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, there is no competent evidence that provides a 
nexus between the post service colon polyps and the Veteran's 
service.  While the Veteran is competent to discuss the 
symptoms he is experiencing, he is not competent to establish 
a nexus between the post service colon polyps and service.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Given these facts, the Board finds that service connection 
for colon polyps must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for colon polyps is denied.  


REMAND

The Board finds that further development is warranted for the 
issues of entitlement to service connection for hepatitis C, 
posttraumatic stress disorder, bilateral hearing loss, and an 
asbestos-related disorder. 

The Veteran testified that his current diagnosis of hepatitis 
C was a result of in-service air immunization guns.  A 
January 2005 VA treatment note stated that the Veteran was 
diagnosed in September 2005 with hepatitis C and that he may 
have had a blood transfusion in 1966; the Board notes that 
the Veteran testified that he did not have a blood 
transfusion in 1966, but did receive stitches in 1966, which 
the service treatment records support.  The Board finds that 
the RO should arrange for the Veteran to have a VA 
examination in order to determine the nature and likely 
etiology of his hepatitis C.  

In addition, the Veteran testified that he was having further 
tests and treatment for his hepatitis C.  The VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990). 

During the pendency of the appeal the Veteran has asserted 
various in-service stressors for his posttraumatic stress 
disorder.  He testified that he was assigned to the 84th 
Construction Combat Engineers, specifically with the 
demolition crew, and was stationed at Quinn Valley.  He 
testified that in July 1967 his unit was under mortar attack.  
He also testified that in 1967 he witnessed a grenade 
explosion, where seven people were killed.  He also asserted 
that he witnessed deaths of Master Sgt. C. and SPC I.  See 
April 2007 Decision Review Officer hearing transcript. 

The Board finds that the RO should take steps to attempt to 
verify any of the alleged stressors through the U.S. Army and 
Joint Service Records Research Center (USA JSRRC), especially 
if his unit was under attack.  VA is obligated to obtain 
relevant records pertaining to claimant's active military 
service that are held or maintained by a government entity, 
if the claimant furnished sufficient information to locate 
those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  

If any of the Veteran's stressors are verified, the RO should 
then arrange for a VA examination to determine if the Veteran 
has posttraumatic stress disorder and if it is at least 
likely as not related to an in-service stressor.  

The Veteran also testified that he has bilateral hearing loss 
and seeks treatment at the VA Medical Center.  Therefore, the 
Board finds that the RO should obtain any pertinent treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990). 

In addition, the RO should arrange for the Veteran to have a 
VA examination to determine the nature and likely etiology of 
the Veteran's bilateral hearing loss and if it is at least 
likely then not related to service.  

Finally, the Veteran testified that he had an asbestos-
related disease.  The Board finds that a VA examination is 
needed to determine the nature and likely etiology of the 
Veteran's asbestos related disease.  The VA examiner should 
opine if the Veteran has an asbestos related disorder that is 
at least likely then not related to service and not to his 
post-service exposure. 

The Board notes that with asbestos-related claims, VA must 
determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between that exposure and the claimed 
disease.  M21-1, Part IV, 7.21(d)(1) (October 3, 1997).  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part IV, 7.21(a)(1) (October 
3, 1997).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1, Part IV, 7.21(c) (October 3, 1997).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested hereinabove, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  

3.  The RO should obtain all pertinent VA 
treatment records not previously of 
record.

4.  The RO should then undertake all 
indicated action in order to attempt to 
verify the claimed stressors with JSRRC.  

5.  If, and only if, any of the in-
service stressors are verified, the 
Veteran then should be scheduled for a VA 
examination to ascertain the nature and 
likely etiology of the posttraumatic 
stress disorder.  The entire claims file 
must be made available to the examiner.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is as likely as not (e.g., a 50 percent 
or greater probability) that the Veteran 
currently suffers from posttraumatic 
stress disorder due to an in-service 
stressor.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached.  

6.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of hepatitis C.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran's hepatitis C was as likely as 
not (e.g., a 50 percent or greater 
probability) related to the Veteran's 
military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

7.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the bilateral 
hearing loss.  The entire claims file 
must be made available to the examiner.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has current diagnosis of 
bilateral hearing loss that is as likely 
as not (e.g., a 50 percent or greater 
probability) related to his military 
service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

8.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology an asbestos-related 
disease.  The entire claims file must be 
made available to the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has current diagnosis of an 
asbestos related disease and whether it 
is as likely as not (e.g., a 50 percent 
or greater probability) related to his 
military service and not to his post-
service asbestos exposure.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any deficiencies in the examination 
report are noted, the report should be 
returned to the examiner for completion 
before any readjudication is made.  If 
any action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and his 
representative with a Statement of the 
Case and afford them with an appropriate 
time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


